PER CURIAM.
Upon careful consideration of the arguments of counsel and a review of the record in this cause we are of the opinion that the order of the lower court denying alimony pending appeal was an abuse of discretion. See Sharpe v. Sharpe, Fla.App. 1972, 267 So.2d 665. Accordingly, that portion of the order denying alimony pending appeal is quashed and the cause remanded to the trial court for the purpose of determining alimony pending appeal. Cf. Rule 3.8(b), F.A.R., 32 F.S.A.
Reversed and remanded.
CROSS and MAGER, JJ., and MORROW, RUSSELL O., Associate Judge, concur.